     Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 1 of 9


                                                                        u.s.DisiV
                 IN THE tJNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA                  2019'^07 |U RM 2=23
                              SAVANNAH DIVISION

                                                                      CLtiL'r^::
BENNY HOLLAND, JR., DAVID F.                                               so.D:.;-, or GL.
ADAM, and MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST
FUND,

      Plaintiffs,

V.                                                   CASE NO. CV419-022


GARY SCOTT,

        Defendant.




                                   ORDER


       Before the Court is Plaintiffs' Renewed Motion for                    Default

Judgment    (Doc.    14),   to    which       Defendant   Gary   Scott     has     not

responded. In their motion. Plaintiffs request a default judgment

against    Defendant    Scott     and    provide    supporting     documentation

requested by the Court in its previous order (Doc. 13). (Doc. 14.)

For the following reasons. Plaintiffs' motion is GRANTED IN PART

and DENIED IN PART.


                                   BACKGROUND


       This case     arises from       healthcare   benefits that Plaintiffs

provided to Defendant Scott and his ex-spouse, Linda Scott. (Doc.

1.)    Plaintiff     Management-ILA       Managed    Health    Care    Trust       Fund

("MILA") is a "multiemployer employee welfare benefit plan . . .

created    and   maintained      for    the    purpose    of   providing     welfare

benefits to eligible participants and their qualified dependents
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 2 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 3 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 4 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 5 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 6 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 7 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 8 of 9
Case 4:19-cv-00022-WTM-CLR Document 15 Filed 11/14/19 Page 9 of 9
